Case 1:18-cv-01691-.]PO Document 40 Filed 03/11/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- X
ROBERT WILLIAMS, '
Plaintiff, : Case No.: lS-cV-169l (JPO)
v. : AFFIRMATION OF SERVICE
CLASSIC SECURITY,
S.L. GREEN REALTY,
Defendants. :
X

 

l, Andrew P. Yacyshyn, declare under penalty of perjury that on March l l, 2019, l served a true copy
of Defendant Classic Security, LLC’s (“Classic”) Reply Memorandum of Law in Further Support of
its Motion to Dismiss the Amended Cornplaint (ECF Doc. No. 39) and Copies of all Cases and Other
Authorities Cited in Classic’s Reply Mernorandum of Law in Further Support of its Motion to Disrniss
Pursuant to Local Civil Rule 7.2, upon:

l\/lr. Robert M. Williams

P.O. Box 246

Bronx, NY 10467

robteachZOOS@yahoo.corn

Plaintg`/_‘TPFO Se
by (l) depositing and leaving a true copy thereof in a postpaid Wrapper under the exclusive care and

custody of the United States Postal Service Within New York State, addressed to the address set forth

above; and (2) ernail to the address set forth above.

Case 1:18-cv-01691-.]PO Document 40 Filed 03/11/19 Page 2 of 2

Dated: New York, NeW York
March ll, 2019

TANNENBAUM HELPERN
SYRACUSE & HIRSCHTRITT LLP

/ 2
By: _/`AH ~ /Z/) {’Lr_*'

limidrew P. Y%yshyn

900 Third Avenue

New York, NY 10022

Telephone: (212) 508-6792

Facsirnile: (212) 371-1084
yacyshyn@thsh.com

Attorneysfor Defendant Classic Security, LLC

